Case 4:18-cv-00310-ALM Document 60 Filed 09/11/20 Page 1 of 22 PageID #: 1170




                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

 J&J SPORTS PRODUCTIONS, INC.                    §
                                                 §
 v.                                              §          Civil Action No. 4:18-cv-310
                                                 §          Judge Mazzant
 JAMES E. KIRKPATRICK, individually,             §
 and d/b/a ANCHOR UP, and d/b/a                  §
 ANCHOR UP CLUB, and d/b/a                       §
 ANCHOR’S UP BAR, and d/b/a ANCHOR               §
 UP ISLAND SHUTTLE                               §

                     MEMORANDUM OPINION AND ORDER AND
                   FINDINGS OF FACT AND CONCLUSIONS OF LAW

       On April 27, 2018, Plaintiff J&J Sports Productions, Inc. filed its original complaint against

Defendant James E. Kirkpatrick, individually and d/b/a Anchor Up, Anchor Up Club, Anchor’s

Up Bar, and Anchor Up Island Shuttle (“Defendant”) (Dkt. #1). Plaintiff asserted that Defendant

violated the Communications Act of 1934 (the “Communications Act”)—47 U.S.C. §§ 553 and

605—by exhibiting a closed-circuit telecast of a boxing match at Anchor Up Club (the

“Establishment”) without authorization to do so (Dkt. #36).

       On February 20, 2019, Plaintiff filed its motion for default judgment against Defendant

(Dkt. #14). The Clerk entered a default against Defendant on February 22, 2019 (Dkt. #17). Then,

on March 14, 2019, Defendant filed his unopposed motion to set aside the default (Dkt. #19),

which was granted by the Court the following day (Dkt. #21).

       On June 12, 2020, the Court held a bench trial in the above-styled matter.              After

consideration of the parties’ arguments and of the evidence, the Court makes the following findings

of fact and conclusions of law pursuant to Federal Rule of Civil Procedure 52(a). To the extent

that any of the findings of fact constitute conclusions of law, or any of the conclusions of law

constitute findings of fact, they are adopted as such.
Case 4:18-cv-00310-ALM Document 60 Filed 09/11/20 Page 2 of 22 PageID #: 1171




                                     FINDINGS OF FACT

       Having carefully reviewed the evidence and arguments presented at trial, the Court finds

the following facts by a preponderance of the evidence.

I.     Background

       A.      Parties

       1.      Plaintiff is a corporation that is organized under the laws of the State of California

and has its principal place of business in California. Plaintiff is in the business of marketing and

licensing commercial exhibitions of closed-circuit pay-per-view events.

       2.      Defendant is an individual residing in Texas. Defendant owns and operates the

Establishment—a bar located in Pottsboro, Texas. Defendant’s principal place of business is

therefore in Texas.

       B.      Issues

       3.      The two main issues before the Court are: (1) whether Plaintiff’s license includes

rights to sublicense any pre-fight commentary; and (2) whether Defendant displayed Plaintiff’s

licensed broadcast at the Establishment without authorization.

II.    Contract Interpretation

       4.      Plaintiff entered into a contract (the “License”) with Mayweather Promotions, LLC

to acquire the proprietary rights to exhibit and sublicense the rights to exhibit the closed-circuit

telecast of the May 2, 2015 Floyd Mayweather, Jr. v. Manny Pacquiao “The Fight of the Century”

Championship Fight (the “Bout”) and accompanying undercard matches. Specifically, the License

stated that Plaintiff could sublicense the “Event”—defined as Mayweather Promotions, LLC’s

“live telecast of the captioned Bout and accompanying undercard matches.”




                                                 2
Case 4:18-cv-00310-ALM Document 60 Filed 09/11/20 Page 3 of 22 PageID #: 1172




       5.      The License provided Plaintiff with the exclusive right to exhibit and sublicense

the right to exhibit the Event to commercial establishments throughout the United States and, in

particular, the state of Texas. Plaintiff therefore had the exclusive right to exhibit and sublicense

the right to exhibit the Event to the Establishment.

       A.      Thomas Riley

       6.      Thomas Riley (“Riley”) is an attorney in Pasadena, California. He is an attorney

for Plaintiff, serving as Plaintiff’s primary piracy counsel, testifying at trials, and litigating its

piracy claims. Riley also oversees the investigation of potential pirates when major pay-per-view

events are broadcast.

       7.      Riley testified regarding the closed-circuit agreements, such as the License, that

Plaintiff enters into with various promotors. He stated that these closed-circuit agreements were

boilerplate agreements that had been the same for years. Under these agreements, the promotor is

required to put on certain live events, while Plaintiff is required to sell the event’s broadcast and

enforce the rights to view it.

       8.      Riley testified that the Mayweather–Pacquiao fight program included different

segments. According to Riley, the Event started at 8:00 p.m. Before the Event started, there was

an hour countdown program. This countdown was available for everyone as the signal was

unencrypted. Viewers were therefore not required to purchase the Event in order to see the

countdown. When the Event began at 8:00 p.m., however, the signal was encrypted, and the pay

wall went up. At that time, no viewers could see the Event without purchasing the program from

a cable or satellite provider. If the viewer purchased the Event, the signal would become

unencrypted and the viewer could then see the program.




                                                  3
Case 4:18-cv-00310-ALM Document 60 Filed 09/11/20 Page 4 of 22 PageID #: 1173




        9.       Riley testified that the pattern and the custom of the parties defines the Event as

including everything in the pay-per-view window—from 8:00 p.m. until the program’s end.

Accordingly, he testified that the Event not only included the Bout and accompanying undercard

matches, but that it also included anything else played during the telecast, such as locker room

interviews, older clips of the boxers, and post-fight interviews. He further stated that Plaintiff paid

for the licensing rights to the entire telecast package—not just the fights.

        10.      The Court finds Riley’s testimony to be credible.

III.    Violation of the Communications Act

        11.      In Texas, the Broadcast1 was legally available to businesses only though an

agreement with Plaintiff. Under such agreements, businesses were required to pay a sublicense

fee to Plaintiff in order to receive the Broadcast. The sublicense fee was based on each business’s

occupancy.

        12.      On May 2, 2015, the Broadcast was televised.

        13.      On May 2, 2015, Defendant owned and operated the Establishment. Defendant had

the right and ability to supervise the activities of the Establishment, and he had a financial interest

in the Establishment’s activities on May 2, 2015. Furthermore, the Establishment was a business

that was open to the public on the day of the Broadcast.2

        14.      On May 2, 2015, Defendant did not have an agreement with Plaintiff for the

sublicense of the Broadcast. Defendant did not order the Broadcast for the Establishment or pay




1
  There is a question of law regarding whether, under the License, the Event includes pre-fight commentary. To
resolve any confusion, the Court uses the term “Broadcast” to include the Bout, accompanying undercard matches,
and pre-fight commentary that was played after 8:00 p.m.
2
  While the Establishment was open to the public, customers needed to have a private membership to the Establishment
in order to be served alcohol.

                                                         4
Case 4:18-cv-00310-ALM Document 60 Filed 09/11/20 Page 5 of 22 PageID #: 1174




the Broadcast’s licensing fee to Plaintiff.3 As a result, Defendant did not have authorization from

Plaintiff to show the Broadcast at the Establishment.

         15.      On May 2, 2015, there were three televisions in the Establishment. Those television

monitors existed for the viewing pleasure of the Establishment’s patrons on the date of the

Broadcast.

         16.      On May 2, 2015, there were two employees working at the Establishment: Heather

Douglas (“Douglas”) and Kristen Zemlicka (“Zemlicka”).

         A.       Heather Douglas

         17.      Between October 2014 and June 2016, Douglas was a waitress at the Establishment.

         18.      Douglas testified that the Establishment’s televisions used cable. The television at

issue was mounted on the wall behind the bar. It had wiring that went inside the walls. Douglas

testified that she did not remember a pay-per-view program being played at the Establishment.

         19.      Douglas was working as a waitress at the Establishment on May 2, 2015. She

testified that no fights were shown at the Establishment on May 2, 2015. She also stated that

Defendant did not instruct her to try to put on the Broadcast.

         20.      The Court finds Douglas’s testimony to be credible.

         B.       Kristen Zemlicka

         21.      During 2015, Zemlicka was a bartender at the Establishment.

         22.      Zemlicka testified that Defendant never showed pay-per-view events at the

Establishment. She testified that the Establishment’s customers were interested in watching pay-

per-view events; those customers, however, were always told they had to go elsewhere to see pay-

per-view events since they would not be played at the Establishment.


3
  Defendant did testify that he purchased the Broadcast for his personal use through his satellite provider. He watched
the fight in his trailer in Wichita Falls, Texas—not at the Establishment.

                                                          5
Case 4:18-cv-00310-ALM Document 60 Filed 09/11/20 Page 6 of 22 PageID #: 1175




       23.        Zemlicka was working as a bartender at the Establishment on May 2, 2015. Like

Douglas, she testified that the Mayweather–Pacquiao fight was not shown at the Establishment on

May 2, 2015. Zemlicka also stated that Defendant did not tell her that he was going to show the

Mayweather–Pacquiao fight at the Establishment and that he did not otherwise instruct her to do

so.

       24.        The Court finds Zemlicka’s testimony to be credible.

       25.        On May 2, 2015, in addition to Douglas and Zemlicka, Aaron Bucy (“Bucy”) was

also at the Establishment on the night of the Broadcast.

       C.         Aaron Bucy

       26.        On May 2, 2015, Bucy was a private investigator with Bulldawg Investigations in

Sherman, Texas. He was hired by the Law Offices of Thomas P. Riley, P.C. (the “Riley Office”)

to investigate whether commercial properties were exhibiting the Broadcast without authorization

from Plaintiff.

       27.        Bucy was asked to go to a number of commercial properties on the night of May 2,

2015. If Bucy found that any of those properties was showing the Broadcast, Bucy was required

to complete various tasks in order to earn compensation for his time. For example, Bucy was

asked to complete an affidavit, which described the condition of each establishment, including,

among other things, which televisions he believed were showing the Broadcast. Bucy was also

asked to take photo or video evidence of the locations he was scouting, when possible. Once Bucy

turned in his affidavit and any additional evidence, the Riley Office would determine whether the

materials were up to its standards and would then compensate Bucy. The Riley Office would give

him a base price for the affidavit and additional compensation for any other evidence he collected.




                                                  6
Case 4:18-cv-00310-ALM Document 60 Filed 09/11/20 Page 7 of 22 PageID #: 1176




       28.     On May 2, 2015, the Riley Office sent Bucy a list of commercial properties to visit

to determine whether the Broadcast was being played. That list—referred to as the “Legal List”—

included only names of businesses that did not have the rights to exhibit the Broadcast at a

commercial property. Bucy testified that the Establishment was on the Legal List. For that reason,

Bucy decided to go to the Establishment to determine whether the Establishment was playing the

Broadcast.

       29.     On May 2, 2015, Bucy went to the Establishment. The Establishment was the first

place Bucy went to investigate for the evening, and it was the first time he had ever investigated

for the Riley Office. After completing his investigation, Bucy sent the Riley Office an affidavit

and video evidence of what he claims he saw while at the Establishment.

       30.     According to Bucy’s affidavit, the seating capacity of the Establishment is fifty;

however, there were only three customers when Bucy was there. Defendant did not require a cover

charge for entrance at the Establishment on May 2, 2015, and he did not display any advertisements

that he would be showing the Bout there.

       31.     While at the Establishment, Bucy took a short video of one of Defendant’s three

televisions. The video showed the television behind the bar. It is undisputed that the other two

televisions did not show the Broadcast.

       32.     The video showed that there was wire coming from the television behind the bar,

going through the kitchen window. On the television screen, there were three commentators

talking about the upcoming fight: Paul Malignaggi, James Brown, and Lennox Lewis. While Bucy

was at the Establishment, there were no fights—neither the Bout nor any accompanying undercard

matches—played on the television.




                                                7
Case 4:18-cv-00310-ALM Document 60 Filed 09/11/20 Page 8 of 22 PageID #: 1177




         33.      Bucy testified that on May 2, 2015, he arrived at the Establishment at 7:55 p.m.

While there, Bucy ordered a drink. Defendant requires its customers to have a private membership

at the Establishment before serving them alcohol, so Bucy gave the Establishment’s waitress his

driver’s license—which the waitress scanned—and then signed a receipt agreeing to a

membership. He also stated that he left the establishment at 8:15 p.m.4 Bucy further testified that

the video of the television was taken after 8:00 p.m., so the video showed the Broadcast being

exhibited at the Establishment.

         34.      The Court finds Bucy’s testimony to be credible.

         35.      In sum, based on Douglas’s, Zemlicka’s, and Bucy’s testimony, the Court finds that

there was no evidence that the Mayweather–Pacquiao fight nor any accompanying undercard

matches were played at the Establishment. Nevertheless, the Court concludes that the pre-fight

commentary, which was aired after 8:00 p.m., was played at the Establishment.

         36.      There is also a fact issue as to whether the pre-fight commentary was played via

satellite or cable. The testimony of Nelda Davis (“Davis”)—the owner of the cable company that

serviced the Establishment—and Defendant—the Establishment’s owner—informs the Court’s

determination.

         D.       Nelda Davis

         37.      Davis owned and operated TV Cable of Grayson County (“TV Cable”). TV Cable

is located in Grayson County, Texas. It provides cable television and internet services; it does not

provide satellite television. Davis owned the company from 1989 until October 2016. She was




4
  There was some conflicting evidence as to what time Bucy arrived and left the Establishment. This is due to the
timestamp shown on the receipt Bucy signed in order to get a membership at the Establishment. The timestamp
showed that his driver’s license was scanned at 7:00 p.m. Because Defendant credibly testified that he had not changed
the machine since Daylight Savings Time caused the clocks to spring forward, the Court finds that Bucy’s testimony
that he was at the Establishment from 7:55 to 8:15 p.m. to be more credible than the timestamp.

                                                          8
Case 4:18-cv-00310-ALM Document 60 Filed 09/11/20 Page 9 of 22 PageID #: 1178




also an employee of TV Cable, serving as the executive manager. In that role, Davis managed the

office and the billing.

         38.      Davis testified that the Establishment was a cable customer of TV Cable at the time

the Broadcast was televised and that its televisions were serviced by TV Cable.

         39.      Davis testified that TV Cable’s cable service ran to the Establishment’s televisions

through a coaxial cable. The Establishment’s televisions did not use cable boxes.

         40.      Davis testified that TV Cable could not provide pay-per-view programs to the

Establishment because TV Cable did not have the equipment necessary to provide that service. In

order to receive pay-per-view, the viewer must have a box. TV Cable did not provide the

Establishment with a pay-per-view box. As a result, Davis asserted, the Establishment could not

have received the Broadcast from TV Cable.

         41.      The Court finds Davis’s testimony to be credible.5

         E.       James Kirkpatrick

         42.      Defendant testified that the Establishment uses cable service; Defendant does not

have a satellite dish or an account with a satellite television provider at the Establishment. Through

the cable provider, the Establishment received its television signal via a coaxial cable that went

into the wall. The Court finds that this testimony is credible.

         43.      After considering the witnesses’ testimony, the Court finds that there is no evidence

that Defendant had a satellite or used a satellite provider at the Establishment. There is evidence,

however, that the Establishment had a cable system and that there was a cable connected to the

television airing the Broadcast. While the Court cannot determine the exact means by which the



5
 While this part of Davis’s testimony is credible, the Court also notes that her testimony does not establish that
Defendant was unable to display the Broadcast through his cable service or wire. Davis, herself, admitted that she did
not know how people could use the cable in order to pirate a signal.

                                                          9
Case 4:18-cv-00310-ALM Document 60 Filed 09/11/20 Page 10 of 22 PageID #: 1179




pirating was accomplished, the evidence before the Court can only confirm that the Broadcast was

shown through a cable system, using a cable wire. Consequently, the Court finds that on May 2,

2015, the Broadcast’s pre-fight commentary was shown at the Establishment via a cable system,

using a cable wire on the back of the television.

                                    CONCLUSIONS OF LAW

I.     Jurisdiction & Venue

       1.      The Court has subject matter jurisdiction over this matter under 28 U.S.C. § 1331

because this action arises under the Communications Act—a federal law. E.g., J&J Sports Prods.,

Inc. v. Los Gemelos Inc., No. SA-14-CA-414-FB, 2015 WL 12552033, at *1 (W.D. Tex. Apr. 9,

2015) (holding that the court had federal question jurisdiction on claims brought under the

Communications Act).

       2.      The Court also has personal jurisdiction over Defendant. Defendant is a Texas

resident and has his principal place of business in Texas.

       3.      Venue for this action is proper in this Court under 28 U.S.C. § 1391(b)(2).

II.    Contract Interpretation

       4.      Plaintiff asserts that Defendant violated the Communications Act—47 U.S.C.

§§ 553 and 605. In order to succeed on a claim under the Communications Act, Plaintiff must

prove that it can enforce its sublicense against Defendant. See J & J Sports Prods., Inc. v. Morales,

226 F. Supp. 3d 730, 733–34 (W.D. Tex. 2016) (denying the plaintiff’s motion for summary

judgment, which sought relief under the Communications Act, because the plaintiff did not prove

that it had rights under its license that it could enforce against the defendant). As Plaintiff “cannot




                                                  10
Case 4:18-cv-00310-ALM Document 60 Filed 09/11/20 Page 11 of 22 PageID #: 1180




enforce a license it does not control,” the Court must first address the breadth of Plaintiff’s

License.6 Id. at 733.

         5.       The parties disagree on what rights Plaintiff has under the License. In order to

decide this issue, the Court first determines which state’s law applies.

         A.       Choice of Law

         6.       A federal court must follow the choice-of-law rules of the state in which it sits.

Klaxon v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941). The Court must look to the forum

state—Texas—for the law that governs its choice-of-law analysis. See id. Therefore, the Texas

choice-of-law rules for contract claims apply. See Barnes v. Forest Hills Inv., Inc., 11 F. Supp. 2d

699, 703 (E.D. Tex. 1998).

         7.       Texas courts use the “most significant relationship” test when resolving choice-of-

law questions in contract cases. Id. (citing DeSantis v. Wackenhut Corp., 793 S.W.2d 760, 677–

79 (Tex. 1990)). In those cases, courts will apply the Restatement (Second) of Conflict of Laws

§ 188. See id. It provides that the choice of law for a contract cause of action is evaluated in the

following way:

         In the absence of an effective choice of law by the parties . . . , the contacts to be
         taken into account in applying the principles of § 6 to determine the law applicable
         to an issue include:

         (a) the place of contracting,
         (b) the place of negotiation of the contract,
         (c) the place of performance,
         (d) the location of the subject matter of the contract, and
         (e) the domicil[e], residence, nationality, place of incorporation and place of
         business of the parties.

6
  Plaintiff asserts that Defendant cannot challenge Plaintiff’s rights under the License because Defendant is not a third-
party beneficiary to the License (Dkt. #56 at pp. 3–4). Defendant, here, is not a third-party beneficiary asserting that
Plaintiff is breaching the License. Rather, Defendant disputes whether Plaintiff has the rights it claims to be enforcing.
Such a determination is not only permissible but also necessary in this instance. See Morales, 226 F. Supp. 3d at 733–
34 (determining what rights the plaintiff had and could enforce against the defendant, who was not a party to the
contract); Pers. Preference Video, Inc. v. Home Box Off., Inc., 986 F.2d 110, 112–14 (5th Cir. 1993) (interpreting
language in the defendant’s contract with a third party that was challenged by the plaintiff, a non-party to the contract).

                                                           11
Case 4:18-cv-00310-ALM Document 60 Filed 09/11/20 Page 12 of 22 PageID #: 1181




Id. at 703–04 (citing Restatement (Second) of Conflict of Laws § 188(2) (1971)). “Furthermore,

the Restatement instructs that the second and third contacts—the place of negotiation and

performance—are the most significant. If both of those contacts occur in the same state, that

state’s law will usually apply.” Corder v. BBG Commc’ns, Inc., No. W-11-CA-00264, 2012 WL

3843714, at *5 (W.D. Tex. July 30, 2012) (citing Restatement (Second) of Conflict of Laws

§ 188(3)).

        8.       Applying these factors to the facts of this case, the Court finds that Nevada law

applies. It is undisputed7 that the place of contracting, the place of performance, and the location

of the subject matter is Nevada. Defendant also does not dispute that the places of negotiation

were Nevada and California. Lastly, with respect to the final factor, the Court notes that Plaintiff’s

place of business is in California and Defendant has a domicile and place of business in Texas.

        9.       Considering each factor, the Court finds that Nevada has the most significant

relationship to the contractual issues in this claim. To start, the places of negotiation and

performance—the most significant factors—were in Nevada. As those contacts occurred in

Nevada, Nevada law should usually apply. See id.

        10.      Furthermore, the Court notes that the sole contact with Texas is relatively

unimportant. “The significan[ce] of the parties’ domicile, place of incorporation, and principal

place of business ‘depends largely on the issue involved and upon the extent to which they are

grouped with other contacts.’” Id. (citing Restatement (Second) of Conflict of Laws § 188 cmt.

e). Here, the issue involves interpreting a license for professional boxing match telecasts, so

Nevada—where these events are held—has the greatest interest. Additionally, “because [this



7
 Defendant applied a different factor test in arguing that Texas law applies (Dkt. #57 at p. 4). However, Defendant
did not dispute the facts asserted by Plaintiff regarding the five-factor test applied here. See (Dkt. #57).

                                                        12
Case 4:18-cv-00310-ALM Document 60 Filed 09/11/20 Page 13 of 22 PageID #: 1182




place-of-business] contact is the only one that points to Texas, it obviously cannot be grouped with

any others.” Id. Therefore, Nevada has the most significant relationship here, and Nevada law

applies.

       B.      The Contract

       11.     The parties disagree on whether the License covers pre-fight commentary. The

License gives Plaintiff the “exclusive license to exhibit . . . [Mayweather Promotions, LLC’s] live

telecast of the captioned Bout and accompanying undercard matches (the ‘Event’) . . . .” Plaintiff

asserts that the Event includes the pre-fight commentary at the start of the program. Defendant,

however, argues that such a reading goes against the rules of contract interpretation.

       12.     Under Nevada law, the Court must first determine whether the contract is

ambiguous.    A “contract is ambiguous if it is reasonably susceptible to more than one

interpretation.” In re Premier Interval Resorts, Inc., 82 F. App’x 126, 128 (5th Cir. 2003) (citing

Margrave v. Dermody Props., Inc., 878 P.2d 291, 293 (Nev. 1994)).

       13.     When the terms of a contract are unambiguous, the “terms are to be given their

ordinary meaning, and . . . the intent of the parties must be ascertained from the contract itself.”

Almy v. Adams, No. 3:16-CV-231-MMD-WGC, 2019 WL 8377698, at *8 (D. Nev. Dec. 5, 2019)

(citations omitted), report and recommendation adopted sub nom. Almy v. Baze, No. 3:16-CV-

231-MMD-WGC, 2020 WL 819393 (D. Nev. Feb. 19, 2020). Thus, if the Court finds that the

contract is unambiguous, it “must not go beyond the agreement to construe it.” Id. (citing In re

Amerco Derivative Litig., 252 P.3d 681, 693 (Nev. 2011)).

       14.     If, however, the Court finds that the contract is ambiguous, “[t]he best approach for

interpreting [that] contract is to delve beyond its express terms and examine the circumstances

surrounding the parties’ agreement in order to determine the true mutual intentions of the parties.”



                                                13
Case 4:18-cv-00310-ALM Document 60 Filed 09/11/20 Page 14 of 22 PageID #: 1183




Mae v. Creagan, 129 F. Supp. 3d 994, 998 (D. Nev. 2013) (citing Shelton v. Shelton, 78 P.3d 507,

510 (Nev. 2003)).

           15.      The Court finds that the License is reasonably susceptible to two interpretations.

The License provides that Plaintiff has the right to sublicense the “live telecast of the captioned

Bout and accompanying undercard matches.” There is no doubt that this term is poorly drafted.8

Indeed, on its face, the Court finds that this term could be reasonably interpreted two ways. First,

the phrase “live telecast of the captioned Bout and accompanying undercard matches” could

reasonably cover the entire telecast. That would include not only the Bout and undercard matches

but also the filler content aired before and after the fights—from when telecast starts at 8:00 p.m.

until it ends. Second, because the License only lists “the Bout and the undercard matches,”

Plaintiff’s License could be limited to just that—the Bout and undercard matches but no other

content, such as commentary. The Court therefore finds that the License is reasonably susceptible

to two interpretations and is ambiguous.

           16.      Because the License is ambiguous, the Court looks to the circumstances

surrounding Plaintiff and Mayweather Promotions, LLC’s agreement in order to determine the true

mutual intentions of the parties. Id. Here, only Plaintiff offered evidence of the circumstances

surrounding the License and the parties’ intentions. Riley’s testimony revealed that it was the

pattern and custom of the parties to consider the Event as including everything in the pay-per-view

window—from 8:00 p.m. until the program’s end. He also stated that the Plaintiff paid for the

rights to the entire telecast package, not just the rights to exhibit the fights. Based on Riley’s




8
    Plaintiff would be well-advised to more clearly define its rights under future license agreements.

                                                            14
Case 4:18-cv-00310-ALM Document 60 Filed 09/11/20 Page 15 of 22 PageID #: 1184




testimony, the Court finds that under the circumstances of the License and the packaged nature of

the program, the true intent of the parties was to transfer the rights to the entire telecast.9

        17.      Because Mayweather Promotions, LLC and Plaintiff intended for the License to

cover the entire broadcast, the License gave Plaintiff the right to sublicense the rights to exhibit

the Bout, accompanying undercard matches, and any pre-fight or post-fight commentary that aired

after 8:00 p.m. until the program’s end. Because Plaintiff had the right to the pre-fight commentary

under the License, Plaintiff proved that it can enforce its sublicense against Defendant. See

Morales, 226 F. Supp. 3d at 733–34. As a result, the Court must determine whether Plaintiff has

established its claims under the Communications Act by a preponderance of the evidence.

III.    Violation of the Communications Act

        18.      This case is brought under §§ 553 and 605 of the Communications Act. “Section

553 prohibits persons from ‘intercept[ing] or receiv[ing] . . . any communications service offered

over a cable system’ without authorization.” J & J Sports Prods., Inc. v. Enola Invs., L.L.C., 795

F. App’x 313, 314 (5th Cir. 2020) (citing 47 U.S.C. § 553(a)(1)). “Section 605 similarly bans the

unauthorized publishing of the contents of communications received or transmitted ‘by wire or

radio,’ including satellite transmissions. Id. (citing 47 U.S.C. § 605(a); DIRECTV, Inc. v. Robson,

420 F.3d 532, 537–38 (5th Cir. 2005)). Simply put, “§ 553 covers communications traveling over

cable wire,” and § 605 “deals with communications traveling through the air.” J & J Sports Prods.,

Inc. v. River Park Sports Bar, Inc., No. CV H-15-2638, 2016 WL 6398491, at *2 (S.D. Tex. Oct.




9
  To hold otherwise would create an absurd result. See Century Sur. Co. v. Casino W., Inc., 677 F.3d 903, 908 (9th
Cir. 2012) (stating that under Nevada law, a contract “should not be construed so as to lead to an absurd result”
(quoting Reno Club v. Young Inv. Co., 182 P.2d 1011, 1017 (Nev. 1947))). That is, if the Event included only the
fights, Plaintiff could only enforce its rights to exhibit the Bout and accompanying undercard matches. It would be
Mayweather Promotions, LLC’s duty to enforce the rights to exhibit the rest of the broadcast. Then, a pirate could
play the commentary between each fight—without showing the fights themselves—and not be liable to Plaintiff for
violating the Communications Act. Such a result would be absurd and could not have been intended by the parties.

                                                        15
Case 4:18-cv-00310-ALM Document 60 Filed 09/11/20 Page 16 of 22 PageID #: 1185




28, 2016) (citing J&J Sports Prods., Inc. v. Mandell Family Ventures, LLC, 751 F.3d 346, 353–54

(5th Cir. 2014)).

       19.     The Communications Act is a strict liability statute. J&J Sports Prods., Inc. v.

Allen, No. 9:13-CV-105, 2014 WL 12567151, at *6 (E.D. Tex. June 27, 2014), report and

recommendation adopted, No. 9:13-CV-105, 2014 WL 12573953 (E.D. Tex. July 17, 2014). To

prove a violation under § 553, Plaintiff must establish by a preponderance of the evidence that

Defendant: (1) intercepted, received, or assisted in intercepting or receiving a communication

service offered over a cable system (2) without authorization. 47 U.S.C. § 553(a). Furthermore,

to establish that Defendant violated § 605, Plaintiff has the burden to prove that Defendant

(1) received, assisted in receiving, transmitted, or assisted in transmitting an interstate

communication by wire or radio and (2) broadcast, displayed, or divulged that communication to

(3) at least one other person (4) without authorization. Allen, 2014 WL 12567151, at *6 (citing

Joe Hand Promotions, Inc. v. Tin Cup Sports Bar, Inc., No. 11-01929, 2012 WL 2572504, at *6

(S.D. Tex. June 28, 2012)). While Plaintiff asserts that Defendant violated both §§ 553 and 605,

“recovery ‘is generally not available under both provisions.’” Allen, 2014 WL 12567151, at *8

(citing Entm’t by J&J, Inc. v. Al-Waha Enters., Inc., 219 F. Supp. 2d 769, 775 (S.D. Tex. 2002));

see also J&J Sports Prods., Inc. v. Gonzales, No. SA-14-CV-0809-DAE, 2015 WL 13804011, at

*3 n.2 (W.D. Tex. Mar. 11, 2015) (citations omitted) (stating that the “plaintiff may recover

damages only under one” section of the Communications Act), report and recommendation

adopted sub nom. J&J Sports Prods., Inc. v. Palacios Gonzales, No. 5:14-CV-809-DAE, 2015 WL

13804010 (W.D. Tex. Mar. 31, 2015). Accordingly, the Court must first determine whether § 553

or § 605 applies. See Enola Invs., L.L.C., 795 F. App’x at 315 (stating that before determining




                                               16
Case 4:18-cv-00310-ALM Document 60 Filed 09/11/20 Page 17 of 22 PageID #: 1186




liability under § 553 or § 605, the district court had to determine what method was used to

broadcast the program).

         20.      The Court finds that § 553 applies in this case. Specifically, the evidence shows

that the Establishment uses a cable service and that cable service was provided to the television

airing the Broadcast through a coaxial cable. See J & J Sports Prods., Inc. v. Giuseppe’s Bistro,

LLC, No. 14-1326, 2015 WL 1540364, at *2 (E.D. La. Apr. 6, 2015) (holding that the applicable

statute is § 553 because the defendant “uses only cable service”); cf. Joe Hand Promotions, Inc. v.

Behind the Fence, LLC, No. CV 16-00196, 2017 WL 1497630, at *5 (W.D. La. Apr. 6, 2017)

(citation omitted) (holding that because the plaintiff’s private investigator observed a cable box

near the television, § 553 applied), report and recommendation adopted, No. CV 16-00196, 2017

WL 1498521 (W.D. La. Apr. 24, 2017). Moreover, there is no evidence that Defendant had a

satellite or otherwise used a satellite provider to intercept the Broadcast. See Giuseppe’s Bistro,

LLC, 2015 WL 1540364, at *2 (stating that “[b]ecause there is no substantiated allegation that the

defendants used a satellite signal to intercept the program, § 605 is inapplicable”). Because “§ 553

covers communications traveling over cable wire,” and the only evidence at trial shows that

Defendant used cable, the Court finds that § 553 applies here. River Park Sports Bar, Inc., 2016

WL 6398491, at *2.

         21.      The Court next determines whether Defendant violated § 553 of the

Communications Act. Here, the Court finds that Plaintiff proved by a preponderance of the

evidence that (1) Defendant received part of the Broadcast over a cable system, via cable wire; and

(2) he obtained the Broadcast without authorization from Plaintiff. The Court therefore finds that

Defendant violated § 553.10


10
  Plaintiff also sues Defendant in his individual capacity. Therefore, Plaintiff “must show that Defendant had a right
and ability to supervise the violations, as well as an obvious and direct financial interest in the misconduct.” Allen,

                                                         17
Case 4:18-cv-00310-ALM Document 60 Filed 09/11/20 Page 18 of 22 PageID #: 1187




         22.      Because Plaintiff has established that Defendant violated § 553, Plaintiff is entitled

to recovery. Under § 553, a plaintiff “may obtain injunctive relief, damages, and attorney’s fees

and costs.” Prostar v. Massachi, 239 F.3d 669, 673–74 (5th Cir. 2001). As for damages, § 553

contemplates the award of either (1) actual damages suffered by the plaintiff; or (2) statutory

damages. Id. at 674 (citing 47 U.S.C. § 553(c)(3)(A)(ii)). Here, Plaintiff has elected to pursue

statutory damages and has asked for attorneys’ fees (Dkt. #49 at p. 11). The Court will discuss

each in turn.

         23.      For a violation of § 553, the Court may award “statutory damages of an amount not

less than $250 and not more than $10,000, ‘as the court considers just.’” Id. The Court also has

the discretion “to increase the actual or statutory damages to up to $50,000 where willful violations

are present.” Id. (citing 47 U.S.C. § 553(c)(3)(B)). “Conversely, the court may reduce damages

to not less than $100 where “the violator was not aware and had no reason to believe that his acts

constituted a violation of this section.” Id. (citing 47 U.S.C. § 553(c)(3)(C)); see also Joe Hand

Promotions v. D.M.B. Ventures, Inc., No. CIV.A. 93-2656, 1995 WL 328399, at *8 (E.D. La. May

31, 1995) (citation omitted) (declining to reduce damages because the violator did not contend that

it was unaware of the law or that it did not know its actions were illegal).

         24.      Plaintiff seeks $10,000, the maximum amount of statutory damages for violating

§ 553. The Court has the discretion to “impose the minimum statutory damages available” under

§ 553 “or some amount between the minimum and maximum, as supported by the evidence.” Top

Rank, Inc. v. Gutierrez, No. SA-99-CA-880-WWJ, 2001 WL 1018402, at *6 (W.D. Tex. July 31,




2014 WL 12567151, at *7 (quoting Joe Hand Promotions, Inc. v. Adame, No. EP-12-CV-141-KC, 2012 WL 3561367,
at *4 (W.D. Tex. Aug. 16, 2012). Here, Defendant stipulated that he had the right and ability to supervise the
Establishment when the violation occurred and that he had a financial interest in the misconduct in the Establishment’s
activities on May 2, 2015. The Court therefore finds that Defendant, both individually and doing business as the
Establishment, is liable for the violation of § 553.

                                                         18
Case 4:18-cv-00310-ALM Document 60 Filed 09/11/20 Page 19 of 22 PageID #: 1188




2001). Courts use various methods to determine what statutory amount is just. J&J Sports Prods.,

Inc. v. Santos, No. DR-17-CV-0028-AM-CW, 2018 WL 1887294, at *3 (W.D. Tex. Feb. 20,

2018). Courts have calculated damages based on a flat sum, the number of patrons at the time of

the violation, and the cost for the licensing fee for the telecast—sometimes even tripling the fee.

Id. In determining damages, the Court also considers the purpose of the Communications Act—

to deter parties from pirating future broadcasts. See J&J Sports Prods., Inc. v. Fifth Club, Inc.,

No. AU-17-CV-00891-SS, 2019 WL 1715172, at *3–5 (W.D. Tex. Apr. 17, 2019) (stating that

“the Communication Act was intended to ‘proscribe the piracy of programming signals’” and

considering that purpose in assessing damages (quoting United States v. Harrell, 983 F.2d 36, 39

(5th Cir. 1993))).

        25.      Here, the Court finds that an award of $250 is just. The evidence before the Court

establishes that the pre-fight commentary was played at the Establishment. While common sense

would show that the Bout was likely aired at the Establishment, there is nothing in the record that

would support such a finding. Moreover, there is no evidence that Defendant or his employees,

Douglas and/or Zemlicka, put the Broadcast on. While the Court recognizes that Defendant is

responsible for monitoring the content played on the televisions at the Establishment, there is no

evidence that Defendant, himself, acted to pirate the Broadcast. Indeed, there is no evidence as to

who put the Broadcast on, and the Court may only speculate as to that answer. 11 Under these

circumstances, a lesser amount of damages is necessary to deter future pirating by Defendant. The

Court therefore determines that Defendant is liable to Plaintiff for his unauthorized exhibition of

the Broadcast in the amount of $250.


11
  Despite this, the Court may still find that Defendant is liable under § 553 even though the precise means used to
accomplish the piracy is undetermined. Cf. J&J Sports Prods., Inc. v. Brady, 672 F. App’x 798, 802–03 (10th Cir.
2016) (stating that § 605 of the Communications Act “does not require identification of the precise means used to
accomplish the piracy of a satellite signal).

                                                        19
Case 4:18-cv-00310-ALM Document 60 Filed 09/11/20 Page 20 of 22 PageID #: 1189




        26.     In addition to statutory damages, Plaintiff seeks an additional $50,000 in damages

for a willful violation of § 553. “Conduct is willful if it is marked by a careless ‘disregard for the

governing statute and an indifference to its requirements.’” Allen, 2014 WL 12567151, at *8

(citing Trans World Airlines, Inc. v. Thurston, 469 U.S. 111, 127 (1985)). Such conduct must not

only be willful, but it must also “be for purposes of direct or indirect commercial advantage or

private financial gain.” Id. (citation omitted). In determining whether the defendant acted for the

purpose of financial gain, one court in this district noted:

        When there is no evidence proving there was a cover charge for admission to the
        bar, no promotional advertisements of the Event, and no premium charges for food
        or drinks, courts have held there is no evidence to support plaintiffs’ conclusions
        that defendants exhibited a certain event for the purpose of financial gain.
        Additionally, the fact that a bar is not filled to capacity and there is a lack of any
        evidence indicating that [the d]efendant engaged in a pattern of violations does not
        warrant a higher penalty under the statute.

Id. (citations omitted).

        27.     Even assuming that Defendant acted willfully, Plaintiff failed to prove that

Defendant’s conduct was for the purposes of commercial advantage or financial gain. Indeed,

none of the considerations contemplated by courts weigh in favor of enhancing damages. There

was no cover charge for admission, and there were no advertisements for the Broadcast. There is

also no evidence that Defendant imposed any premium charges at the Establishment for food or

drinks during the Broadcast. Rather, because Defendant made one-third less revenue on May 2,

2015, than he did on the two previous Saturdays, evidence supports a finding that a premium was

not imposed. Additionally, the Establishment was nowhere near being filled to capacity. Only

three patrons were at the Establishment, even though the bar could hold fifty people. Lastly, there

is no evidence that Defendant was a repeat offender of the Communications Act.                   These




                                                  20
Case 4:18-cv-00310-ALM Document 60 Filed 09/11/20 Page 21 of 22 PageID #: 1190




considerations all weigh against enhanced damages; consequently, the Court will not award them

in this case.

        28.     Plaintiff also seeks attorneys’ fees and costs for the prosecution of this lawsuit.

Under § 553, the Court may award reasonable attorneys’ fees to the prevailing party; such an award

is not mandatory, however, and is left to the Court’s discretion. 47 U.S.C. § 553(c)(2) (stating that

the court may award attorney fees to the prevailing party); Behind the Fence, LLC, 2017 WL

1497630, at *5 (citation omitted) (stating that the award of attorneys’ fees under § 553 is “not

mandatory . . . but is left to the discretion of the court”).

        29.     Given that the purpose of the Communications Act is to deter piracy and, as stated,

such a large award is not necessary to accomplish that goal here, the Court declines to award

attorneys’ fees.

        30.     Plaintiff also seeks attorneys’ fees for post-trial and appellate proceedings

(Dkt. #49 at p. 15). As these proceedings have not yet occurred, this issue will be better addressed

in the future. J&J Sports Prods., Inc. v. Cardenas, No. CV SA-14-CA-404-DAE, 2014 WL

12877277, at *3 (W.D. Tex. Aug. 5, 2014), report and recommendation adopted sub nom. J&J

Sport Prods., Inc. v. Cardenas, No. SA-14-CV-404-DAE, 2014 WL 12877276 (W.D. Tex. Aug.

28, 2014). Thus, if further proceedings are required, Plaintiff may renew its request for attorneys’

fees for post-judgment proceedings. Id.

                                           CONCLUSION

        It is therefore ORDERED that Defendant James E. Kirkpatrick, individually and d/b/a

Anchor Up, Anchor Up Club, Anchor’s Up Bar, and Anchor Up Island Shuttle, is liable to Plaintiff

in the amount of $250 pursuant to 47 U.S.C. § 553(c)(3)(A)(ii).




                                                   21
Case 4:18-cv-00310-ALM Document 60 Filed 09/11/20 Page 22 of 22 PageID #: 1191


  SIGNED this 11th day of September, 2020.




                            ___________________________________
                            AMOS L. MAZZANT
                            UNITED STATES DISTRICT JUDGE
